DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, neither discloses nor fairly teaches or suggests the recited limitations of the claimed invention including, but not limited to a mounting assembly for a handguard mounted on a barrel nut of a firearm, the handguard having a gap over a portion of the barrel nut, the handguard including a first and second portion on first and second sides of the gap respectively, the mounting assembly having a tie rod which extends between the first and second sides of the gap, a first fastener, distinct from the tie rod, which includes a threaded portion and non-threaded portion, the non-threaded portion coupled to the tie rod and the first fastener interconnecting a first end of the tie rod to the first portion of the handguard, a second end of the tie rod is interconnected to the second portion of the handguard and actuation of the first fastener in a tightening direction draws the first and second portions of the handguard toward each other and generates a tension in the tie rod.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK R MORGAN/Primary Examiner, Art Unit 3641